Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 1 of 20 PageID #: 422




                         UNITED STATES OF AMERICA

                      WESTERN DISTRICT OF LOUISIANA

                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                 *    CRIMINAL NO. 17-CR-00070
                                          *    CRIMINAL NO. 16-CR-00157
                                          *
 VERSUS                                   *    JUDGE FOOTE
                                          *
                                          *
 CHRISTOPHER DOUGLAS                      *    MAGISTRATE JUDGE HORNSBY


         RESPONSE BY THE UNITED STATES TO DEFENDANT’S
        MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE
                      UNDER 28 U.S.C. § 2255


       NOW INTO COURT, through the undersigned Assistant United States

 Attorney, comes the United States of America, who pursuant to this Court’s order

 files this response in opposition to the defendant’s motion to vacate, set aside, or

 correct sentence, pursuant to 28 U.S.C. § 2255 as follows:


                                 INTRODUCTION


       This defendant, who was resentenced after a remand by the Fifth Circuit,

 raises frivolous claims concerning his sentencing and his attorney. This case entails

 a single sentence imposed on remand arising out of two separate criminal

 prosecutions—one initiated in the Eastern District of Texas that concerned a

 kidnapping, and one initiated in the Western District of Louisiana that concerned

 drug trafficking activity. The defendant consented to the transfer to the Western
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 2 of 20 PageID #: 423




 District of Louisiana of the charges addressing the kidnapping conduct. Following a

 remand for re-calculation of the advisory range, the defendant was sentenced on both

 cases to a 387-month sentence, which was 60 months above the top of the advisory

 guideline range.


                                               FACTS 1


 The Kidnapping Conduct


       Between approximately June 1, 2014, and January 1, 2016, Christopher

 Douglas was a member of a criminal organization headed by Cory Mitchell, which

 targeted individuals involved in drug trafficking. These individuals were selected as

 victims because they were likely to possess large quantities of cash or drugs and were

 unlikely to report crimes committed against them to law enforcement. (PSI, 2 paras.

 23-25).

       On or around the evening of March 25, 2015, Mitchell, Douglas, and another

 group member named Montonious Robinson assaulted and kidnapped QB, a known

 drug dealer, from a residence in Longview, Texas. The men tied QB up and put him

 in the trunk of his own vehicle. He later managed to escape and was found in the

 middle of the road in Carthage, Texas. (PSI, paras. 26-29).




       1   In this response, references will be made to both docket numbers, 16-CR-0157 and 17-CR-70.

       2   PSI refers to presentence investigation report.

                                                    2
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 3 of 20 PageID #: 424




 The Drug Conduct


       On April 26, 2016, a confidential informant, under the direction of the FBI and

 the Sabine Parish Sheriff’s Office, purchased 37.49 grams of methamphetamine from

 Douglas in Many, Louisiana. Douglas charged the informant $2,000 for the drugs.

 (16-CR-0157 Rec. Doc. 26-2; PSI, para. 41).

       On May 3, 2016, Douglas engaged in another transaction with a confidential

 informant. That time, the informant purchased 27.44 grams of methamphetamine

 for $1,500. That transaction also involved the purchase of a firearm, a Romanian

 WASR-10 AK-47 rifle with an extended magazine, for $800. (PSI, para. 43).


                            PROCEDURAL HISTORY


 Indictment and Guilty Plea


       On June 22, 2016, Douglas was charged by Indictment in the Western District

 of Louisiana with two counts of distribution of 5 grams or more of methamphetamine,

 in violation of 21 U.S.C. § 841(a)(1) (Counts 1 and 2), and one count of possession of

 a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (Count 3). (16-CR-

 157 Rec. Doc. 1). On September 21, 2016, the defendant was charged by Superseding

 Indictment in the Eastern District of Texas with, among other charges, conspiracy to

 commit kidnapping, in violation of 18 U.S.C. §§ 1201(a) and (c) (Count 6). On March

 13, 2017, the defendant consented, in writing, to transfer of the kidnapping charges

 from the Eastern District of Texas to the Western District of Louisiana, pursuant to

 Fed. R. Crim. P. 20. The Western District of Louisiana accepted transfer, and on


                                            3
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 4 of 20 PageID #: 425




 April 6, 2017, the defendant pleaded guilty to Count 6 of the Eastern District of Texas

 Superseding Indictment (the kidnapping charge) and Count 1 of the Western District

 of Louisiana Indictment (the drug charge). (16-CR-157 Rec. Docs. 25-26; 17-CR-70

 Rec. Docs. 1-5).


 Initial Sentencing


       On October 11, 2017, a combined sentencing hearing was held on both sets of

 conduct. As to the kidnapping conduct, Douglas was sentenced to 324 months, near

 the high end of the 262-327 month range. Douglas was ordered to serve that sentence

 consecutively to any sentence imposed in a revocation matter pending in a Louisiana

 state court at that time. (16-CR-157 Rec.Doc. 34; 17-CR-70 Rec. Doc. 11)

       As to the drug conduct, Douglas was sentenced to 192 months, the lower end

 of the 188-235 month range. The Court similarly ordered Douglas to serve that

 sentence consecutively to any state revocation sentence that might be imposed.

 Douglas was ordered to serve 96 months of this sentence concurrently with the

 sentence imposed for the kidnapping conduct, and 96 months consecutively to that

 sentence.   Accordingly, the defendant’s total federal sentence (considering both

 charges) was 420 months. (16-CR-157 Rec. Doc. 34; 17-CR-70 Rec. Doc. 11).


 The First Appeal


       Although on appeal Douglas challenged only the substantive reasonableness

 of his two sentences, the Fifth Circuit exercised its discretion to correct a guidelines

 calculation error not raised by the defendant either below or on appeal: not


                                            4
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 5 of 20 PageID #: 426




 determining a single advisory range for the two sets of conduct, in accordance with

 U.S.S.G. § 5G1.2. Finding the error affected his substantial rights, the Fifth Circuit

 vacated and remanded the case for resentencing “in accordance with this opinion.”

 United States v. Douglas, 910 F.3d 804, 808 (5th Cir. 2018) (“Douglas I”). (16-CR-157

 Rec. Doc. 43; 17-CR-70 Rec. Doc. 21).


 Re-sentencing


       The Final Version of the Revised PSI


       Pursuant to the Court’s order, the probation officer prepared a revised, unified

 PSI that treated the two sets of conduct as separate groups. (16-CR-157 Rec. Doc. 44;

 17-CR-70 Rec. Doc. 22). As to the kidnapping conduct, the final version of the revised

 PSI recommended a base offense level of 32, pursuant to § 2A4.1(a), to which the

 following enhancements were added: 6 levels under § 2A4.1(b)(1), because a ransom

 demand was made; 2 levels under § 2A4.1(b)(2)(B), because the victim sustained

 bodily injury; and 2 levels under § 2A4.1(b)(3), because a dangerous weapon was used.

 These produced an adjusted offense level subtotal of 42 for the kidnapping conduct.

 (PSI, paras. 51-58).

       As to the drug conduct, the final version of the revised PSI recommended a

 base offense level of 24, pursuant to §§ 2D1.1(a)(5) and (c)(2), to which 2 levels were

 added under § 2D1.1(b)(1) because a firearm was possessed in connection with the

 criminal activity. Those produced an adjusted offense level subtotal of 26 for the drug

 conduct. (PSI, paras. 59-64).



                                           5
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 6 of 20 PageID #: 427




        The application of the guidelines’ multiple count adjustment rules, U.S.S.G.

 §§ 3D1.4(a)-(c), produced no increase in the offense levels. (PSI, para. 66). That

 calculation resulted in a combined adjusted offense level of 42. Subtracting 3 levels

 for the defendant’s acceptance of responsibility produced a total offense level of 39. 3

 (PSI, paras. 68-73).

        The defendant’s criminal history calculation was unchanged from the PSIs

 prepared prior to his initial sentencing: he was assessed 18 points for 15 prior

 convictions, and two additional points were added because he committed the instant

 offense while serving a sentence for a prior conviction, resulting in 20 criminal history

 points and a Criminal History Category VI. (PSI, paras. 76-109).

        Douglas’ offense level of 39 and his Criminal History Category VI correlated to

 an advisory range of 360-life. (PSI, para.137). The PSI identified as a potential

 grounds for upward departure the fact that the combined offense level might not

 reflect the seriousness of the defendant’s overall conduct, U.S.S.G. § 3D1.4; and the

 fact that the defendant’s criminal history understated the extent of his criminal

 history, U.S.S.G. § 4A1.3. (PSI, paras. 160-169).

        The United States did not object to the PSI.            The defendant raised ten

 objections   including    objections    to   the   upward    departure     suggestion,    the

 enhancements for the ransom request, serious injury and dangerous weapon. He




        3The PSI noted that Douglas qualified as a career offender, but the offense level under
 those provisions was lower than the “otherwise applicable” offense level. (PSI, para. 72).

                                               6
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 7 of 20 PageID #: 428




 asserted he should have been sentenced for “attempted kidnapping,” since the offense

 was not completed. (Fourth Addendum to PSI).


       Re-sentencing


       In anticipation of re-sentencing, defense counsel submitted two letters with

 attachments intended to serve as sentencing memoranda. In those submissions,

 counsel provided an update on Douglas’ medical condition and advised that since the

 time of his initial sentencing, he had completed several educational and life-skills

 programs. Counsel requested a sentence of 240 months’ incarceration. Counsel also

 submitted a variety of letters from friends and family, as well as two personal letters

 from Douglas addressed to the district court in which he expressed his remorse and

 asked for leniency.

       On January 30, 2020, a re-sentencing hearing was held. The Court began the

 proceeding by addressing the scope of the appellate mandate. Noting the discussion

 in Douglas I of the proper application of the grouping rules, and the determination

 that the correct range should have been 262-327 months (based on an offense level of

 37 and a Criminal History Category VI), Douglas I, 910 F.3d at 807-08, the Court

 stated it “would not disturb this calculation ….” (Sent. Tr. at 2-5). However, the

 Court concluded it was nonetheless equitable to address Douglas’ new objections to

 the PSI, particularly in light of his claims in letters to the Court that prior counsel

 had failed to raise those objections at his initial sentencing. (Sent. Tr. at 6, 7).

       In reviewing the defendant’s objections, the Court first noted that adopting the

 Fifth Circuit’s guideline calculation from Douglas I eliminated from its consideration

                                             7
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 8 of 20 PageID #: 429




 the six-level enhancement under § 2A4.1(b)(1) that typically applies when a ransom

 demand is made, as that enhancement was not assessed when Douglas was sentenced

 the first time. (Sent. Tr. at 7-9). Removing that enhancement meant Douglas’ offense

 level would be determined by the career offender provisions, as the offense level

 supplied by those provisions (37) was then higher than the otherwise-applicable

 offense level. Because the career offender guideline applied, the other objections to

 the enhancements were rendered moot. (Sent. Tr. at 19).

           Although the application of the career offender provisions rendered the

 objection moot, the Court addressed the defendant’s objection to a finding the

 kidnapping victim sustained “serious bodily injury” for purposes of § 2A4.1(b)(2)(B).

 In overruling that objection, the Court relied on statements in the factual stipulation

 offered in support of the guilty plea that the kidnappers beat QB with a hammer and

 later drove over him with a car, leaving him for dead, and that police found him,

 covered in blood, in the middle of the road. (Sent. Tr. at 15.). For the same reasons,

 the Court overruled Douglas’ objection to the § 2A4.1(b)(3) enhancement, which

 applies when a dangerous weapon is used, and noted its application was supported

 by the factual stipulation. The Court concluded that objection was moot because “the

 application of the career offender guideline drives the range in this case.” (Sent. Tr.

 at 14).

           As to Douglas’ two objections to the other criminal conduct set forth in the

 PSI—the kidnapping of the minor child and the murder of Ashton Randle—the Court

 determined neither objection required a ruling, as neither affected the advisory



                                             8
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 9 of 20 PageID #: 430




 range. (Sent. Tr. at 15, 16). The Court also noted Douglas’ assertion that he was not

 involved in either incident, and that the district attorney had declined prosecution on

 the Randle matter because of insufficient evidence. (Sent. Tr. at 16).

        The Court overruled Douglas’ objection that he should be sentenced for an

 attempted kidnapping, which was subject to a lower statutory penalty, because the

 victim got away before ransom was paid. The Court characterized that argument as

 “utterly frivolous” and unsupported by the law applicable to the count of conviction,

 kidnapping conspiracy under § 1201(c). (Sent. Tr. at 17, 18).

        The Court then reviewed the final guideline calculation and noted that

 Douglas’ offense level (supplied by the career offender provisions) was 37; that he was

 entitled to a 3-point reduction for acceptance of responsibility; and that his final

 range, based on a total offense level of 34 and a Criminal History Category VI, was

 262-327 months.     Counsel for both parties agreed the guideline calculation was

 correct. (Sent. Tr. at 20-22).

        The Court then noted it had received “a number of sentencing materials” from

 the defendant, including medical records and letters from both the defendant and

 others writing on his behalf. The Court stated it had “read them all.” (Sent. Tr. at

 25).

        Douglas then made a personal statement and expressed his remorse. (Sent.

 Tr. at 25). Defense counsel also addressed the Court, Douglas’ “troubled past” and

 asked for a sentence that would give him “a chance at life once he gets out of prison.”

 Counsel requested a below-guideline sentence. (Sent. Tr. at 26-27).



                                           9
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 10 of 20 PageID #: 431




         In response, the Court noted the statements in the PSI identifying possible

  grounds for an upward departure and sought argument from defense counsel on that

  subject.   Defense counsel opposed an upward departure. He asserted that the

  defendant’s criminal history was adequately accounted for under the career offender

  provisions. He argued that while it was true that as a result of the application of the

  Chapter Three grouping provisions, U.S.S.G. § 3D1.1 et seq., the drug conduct was

  “disregard[ed],” that was by operation of the guidelines themselves, and the

  Sentencing Commission’s judgment should be honored. (Sent. Tr. at 27-29).

         The Court noted the unusual “procedural posture” of the case, which arose out

  of the fact that two entirely unrelated sets of conduct—a Texas kidnapping and some

  Louisiana drug trafficking—were sentenced in the same proceeding as a result of the

  Rule 20 transfer of the kidnapping charges. The Court expressed its belief that it

  was unlikely Congress and the Sentencing Commission intended that a transfer “for

  expediency and efficient use of resources [would] become a legal strategy that would

  reduce a defendant’s overall exposure.” (Sent. Tr. at 33). As the Court detailed,

  absent a transfer, the defendant would have faced a range of 262-327 months in Texas

  and a range of 188-237 months in Louisiana, with a possibility that one of those

  sentences might be served consecutively, or partially consecutively, to the other.

  (Sent. Tr. at 34).


         The Court focused on the defendant’s extensive criminal history, which it

  believed was not adequately captured even by his Criminal History Category VI

  status. On that ground, the Court imposed a sentence of 387 months, 60 months


                                            10
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 11 of 20 PageID #: 432




  above the high end of the advisory range. The Court pointed out the defendant had

  20 criminal history points, based on 5 adult felony convictions and 10 adult

  misdemeanor convictions. And what was “most disturbing” about those convictions

  was “the violence involved, especially the recent escalation and the nature of this

  crime.” The Court also highlighted the defendant’s many failures on supervision,

  including at least one probation revocation and four parole revocations. This record

  reflected “a callous disregard for the victims and a disrespect for human life and the

  law.” Alternatively, the Court noted “an upward variance is justified under the

  factors contained in 3553(a) pertaining to the criminal history, personal

  characteristics, and involvement in the instant offense.” The sentences on the two

  counts of conviction are to be served concurrently to each other, but consecutively to

  a state revocation sentence. (Sent. Tr. at 37, 38).


  Second Appeal


        In affirming the defendant’s sentence, the Fifth Circuit rejected the

  defendant’s claim that the new aggregated 387-month sentence was vindictive as it

  was less severe than the previous aggregated sentence of 420 months. The Fifth

  Circuit found that contrary to the defendant’s assertion, when it imposed the

  sentence, the Court did not mention an arrest. Rather the Court had explained that

  the defendant had “20 criminal history points based on convictions including violent

  crimes that had been recently escalating.” In rejecting the defendant’s argument that

  his sentence was substantively unreasonable because the Court failed to consider

  mitigating evidence and placed too much weight on his criminal history, the Fifth

                                            11
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 12 of 20 PageID #: 433




  Circuit first noted that the Court had noticed at sentencing that it had reviewed all

  the material submitted by the defendant, including letters and medical records.

         The Fifth Circuit then stated, “Moreover, the district court assessed the facts

  and provided specific reasons consistent with the § 3553(a) factors to support its

  determination that a sentence outside of the guidelines range was necessary to

  achieve the goals of sentencing.” The Fifth Circuit concluded by finding meritless the

  defendant’s claim that his sentence was unconstitutional in violation of the Eighth

  Amendment’s prohibition against cruel and unusual punishment. (16-CR-57 Rec.

  Doc. 79; 17-CR-70 Rec. Doc. 62).


  Representation


        On September 6, 2016, Taylor Townsend enrolled as counsel for the defendant.

  (16-CR-157 Rec. Docs. 15-16). He represented the defendant through the first appeal.

  After the case was remanded, on March 14, 2019, the defendant filed a pro se motion

  to dismiss his retained attorney. (16-CR-157 Rec. Doc. 47; 17-CR-70 Rec. Doc. 25).

  The defendant was ordered to hire a new attorney, continue with Mr. Townsend or

  file a motion for the appointment of an attorney. (16-CR-157 Rec. Doc. 48; 17-CR-70

  Rec. Doc. 26).


        On April 1, 2019, the defendant filed a motion requesting appointed attorney

  granted by the Court. J. Greenwald was appointed to represent the defendant. (16-

  CR-157 Rec. Docs. 50, 53, 54; 17-CR-70 Rec. Docs. 27-29).        He represented the

  defendant at the resentencing and on appeal.



                                           12
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 13 of 20 PageID #: 434




                                      ARGUMENT

  A.    APPLICABLE LAW

        1.     Law applicable to 28 U.S.C. § 2255

        “Relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional

  rights and for a narrow range of injuries that could not have been raised on direct

  appeal and would, if condoned, result in a complete miscarriage of justice.” United

  States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992) (per curiam). “[A] collateral

  challenge may not do service for an appeal.” United States v. Frady, 456 U.S. 152,

  165 (1982). In a motion to vacate, set aside or correct sentence, a defendant may

  present four cognizable grounds, which include the following: (1) constitutional

  issues, (2) challenges to the district court’s jurisdiction to impose the sentence,

  (3) challenges to the length of a sentence in excess of the statutory maximum, and

  (4) claims that the sentence is otherwise subject to collateral attack.     28 U.S.C.

  § 2255; United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Even if the issues

  are constitutional or jurisdictional, the defendant may be procedurally barred from

  raising them collaterally because collateral review is fundamentally different from

  and may not replace a direct appeal. United States v. Shaid, 937 F.2d 228, 231 (5th

  Cir. 1991) (en banc).

        If claims of constitutional or jurisdictional import are not raised on direct

  appeal, the claims are procedurally defaulted and can only be considered in a § 2255

  proceeding if a movant can show cause for his failure to raise his claims on appeal

  and actual prejudice resulting from the alleged errors. Placente, 81 F.3d at 558


                                            13
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 14 of 20 PageID #: 435




  (A[A] defendant who raises a constitutional or jurisdictional issue for the first time on

  collateral review must show both cause for his procedural default and actual

  prejudice due to any such error.@); United States v. Gaudet, 81 F.3d 585, 589 (5th Cir.

  1996) (AWhen raising issues of jurisdictional or constitutional magnitude for the first

  time on collateral review, a defendant ordinarily must show both cause for his

  procedural default and actual prejudice resulting from the error.”).          Even if a

  defendant cannot establish cause or prejudice, procedurally defaulted claims can be

  considered for the first time in a § 2255 proceeding if the movant can show that he is

  actually innocent. Bousley v. United States, 523 U.S. 614, 622 (1998) (AWhere a

  defendant has procedurally defaulted a claim by failing to raise it on direct review,

  the claim may be raised in habeas only if the defendant can first demonstrate either

  >cause= or actual >prejudice= . . . or that he is >actually innocent.@).

         Attorney error may constitute Acause@ for a procedural default; however, the

  defendant must show that counsel=s actions or inactions amounted to ineffective

  assistance of counsel. Cotton v. Cockrell, 343 F.3d 746, 754-755 (5th Cir. 2003) (citing

  Murray v. Carrier, 477 U.S. 478 (1986)). Thus, “attorney error short of ineffective

  assistance of counsel” in the constitutional sense “does not constitute cause for a

  procedural default.” Murray, 477 U.S. at 492. Ineffective assistance adequate to

  establish “cause” for the procedural default of a constitutional claim must be proven

  in accordance with the principles set forth by the United States Supreme Court in

  Strickland v. Washington, 466 U.S. 668 (1984). See Cotton v. Cockrell, 343 F.3d at

  754-755. As discussed below, the defendant has not established that his counsel was



                                                14
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 15 of 20 PageID #: 436




  ineffective as required under Strickland and, thus, has not overcome the procedural

  bar.

         2.    Ineffective assistance of counsel

         Allegations concerning the performance of one’s attorney can be considered

  under 28 U.S.C. § 2255 without the defendant overcoming the procedural bar.

  Massaro v. United States, 538 U.S. 500, 509 (2003) (holding that claims of ineffective

  assistance of counsel may be raised for the first time in a proceeding under 28 U.S.C.

  § 2255); United States v. Ramos, 801 F. App’x 216, 226 (5th Cir. 2020) (citing Massaro

  for proposition that “[t]he Supreme Court has emphasized that a 28 U.S.C. § 2255

  motion is the preferred method for raising claims of ineffective assistance of counsel).

         To prevail on a claim that legal representation fell short of the assistance

  guaranteed by the Sixth Amendment, a convicted defendant must meet the two-

  pronged test established in Strickland v. Washington, 466 U.S. 668 (1984). The

  defendant must show that his attorney’s actions were objectively unreasonable and

  that his attorney’s unreasonable actions resulted in prejudice.       United States v.

  Valdez, 973 F.3d 396, 402 (5th Cir. 2020) (reiterating two-prong Strickland test);

  United States v. Phea, 953 F.3d 838, 841 (5th Cir. 2020) (same).

         The former component of the test authorizes only “highly deferential” judicial

  scrutiny, requiring the defendant to overcome the presumption that, under the

  circumstances, the challenged action might be considered sound trial strategy.

  Anderson v. Collins, 18 F.3d 1208, 1215 (5th Cir. 1994) (citing Strickland, 466 U.S.

  at 689). To meet the second prong of Strickland, the defendant must show that



                                            15
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 16 of 20 PageID #: 437




  counsel’s deficient performance resulted in actual prejudice to the defendant. Thus,

  the defendant must show there is a “reasonable probability that, but for counsel’s

  errors, the result of the proceeding would have been different.” Strickland, 466 U.S.

  at 695. A reasonable probability is a probability sufficient to undermine confidence

  in the outcome. Id. at 694.

         The defendant must establish both prongs of this test. Carter v. Johnson,

  131 F.3d 452, 463 (5th Cir. 1997); (“Failure to prove either deficient performance or

  actual prejudice is fatal to an ineffective assistance claim.”). Armstead v. Scott,

  37 F.3d 202, 210 (5th Cir. 1994) (“A court need not address both components of the

  inquiry if the defendant makes an insufficient showing on one.”).


  B.    APPLICATION OF LAW TO THIS CASE

        1.     The defendant’s meritless claims regarding his sentencing are
               presently not cognizable and are also procedurally barred.

        The defendant’s challenge to his sentence is not cognizable, as he has not

  presented constitutional or jurisdictional challenges. In addition, any claims are

  procedurally barred. The defendant could have raised these issues on appeal. The

  defendant has not established the requisite cause and prejudice.       Cause can be

  ineffective assistance of counsel, which the defendant cannot establish. Nevertheless,

  these claims have no merit.

        The defendant contends that in contravention of the Fifth Circuit’s opinion, the

  Court sentenced the defendant de novo and ordered a new presentence investigation

  report. However, as the sentencing transcript demonstrates, the Court meticulously



                                           16
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 17 of 20 PageID #: 438




  assured that it was following the mandate of the Fifth Circuit. The Court indicated

  that it was not disturbing the guideline calculations in the Fifth Circuit opinion,

  which included a Criminal History Category of VI, an offense level of 37 and a

  guideline range of 262 to 327 months. However, the Court stated, “The Fifth Circuit

  opinion does leave open the question of whether or not the district court would depart

  upward or downward in this matter. The Court explicitly stated that the mandate

  rule allowed “some leeway in exceptional circumstances” that the Court found

  present. (Sent. Tr. at 5). Furthermore, as the Court’s statements indicate, part of

  the reason for requesting a new presentence report was for the benefit of the

  defendant, who had complained that his previous attorney had not objected to the

  presentence report during the first sentencing. (Sent. Tr. at 6. 7).

         His assertion that he was not permitted to object to a six-level enhancement

  in the presentence investigation report is contradicted by the record showing that the

  attorney did object. (Sent. Tr. at 7, 9). Most importantly, the Court did not apply

  that enhancement. (Sent. Tr. at 9).

        The defendant’s reference to 18 U.S.C. § 3742(g)(2) is frivolous. In Pepper v.

  United States, 562 U.S. 476 (2011), that specific provision, 18 U.S.C. § 3742(g)(2), was

  rendered invalid. See United States v. Gonzalez, 540 F. App’x 346, 347 (5th Cir. 2013)

  (“The Supreme Court has held that § 3742(g)(2) is unconstitutional.”).

        As the above detailed description of the second sentencing hearing

  demonstrates, the Court made sure that it addressed all possible issues or objections

  the defendant might have. In fact, many of those objections were moot because of the



                                            17
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 18 of 20 PageID #: 439




  career offender status of the defendant. The Court, nevertheless, discussed them at

  length to make sure the defendant was satisfied. (Sent. Tr. at 11, 36).

         The defendant cannot point to any facet of the sentencing that was

  unconstitutional. Nevertheless, he has not overcome the procedural bar.

        2.    Contrary to the defendant’s assertions, the attorney did object to
              an enhancement.

        The defendant alleges that his attorney was ineffective at sentencing. To show

  that an attorney’s performance at sentencing in a noncapital case was prejudicial

  under Strickland, the defendant must demonstrate that counsel’s error led to some

  increase in the length of his imprisonment. “[A]ny amount of actual jail time has

  Sixth Amendment significance.” Glover v. United States, 531 U.S. 198, 203, 209

  (2001) (finding that the defendant was prejudiced when he was sentenced under the

  incorrect guideline range based on an elevated Offense Level due to his counsel's

  erroneous sentencing calculation); United States v. Herrera, 412 F.3d 577, 581 (5th

  Cir. 2005) (underestimating possible sentence by 27 months constituted deficient

  performance); United States v. Conley, 349 F.3d 837, 842 (5th Cir. 2003) (failing to

  object to 120 months when maximum penalty was 60 months constituted prejudice);

  United States v. Franks, 230 F.3d 811, 815 (5th Cir. 2000) (finding that the defendant

  was prejudiced by his counsel's failure to object to an improper enhancement, which

  increased his overall offense level and his sentencing guideline range).

        The defendant’s argument is frivolous. The attorney did object to the six-level

  enhancement and to the sentence. (Sent. Tr. at 7-9). The sentencing transcript shows

  that the attorney was effective in raising numerous objections and in arguing for a


                                            18
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 19 of 20 PageID #: 440




  lesser sentence. The defendant has not established that his attorney’s actions were

  unreasonable or prejudicial.


                                   CONCLUSION


        For the above and foregoing reasons, this motion should be denied.        The

  defendant’s claims concerning his sentencing are not cognizable and are procedurally

  barred. Nevertheless, they are meritless, for, as the sentencing transcript

  demonstrates, the Court assured that the sentencing was held in accordance with the

  Fifth Circuit’s mandate. The attorney was effective during this sentencing. He filed

  numerous objections, submitted mitigating information, and argued for a lesser

  sentence.


                                        Respectfully submitted by:

                                        ALEXANDER C. VAN HOOK
                                        Acting United States Attorney



                                  BY:   s/ Cristina Walker
                                        CRISTINA WALKER (#8497)
                                        Assistant United States Attorney
                                        300 Fannin Street, Suite 3201
                                        Shreveport, LA 71101-3068
                                        (318) 676-3600




                                          19
Case 5:16-cr-00157-EEF-MLH Document 83 Filed 05/18/21 Page 20 of 20 PageID #: 441




                         CERTIFICATE OF SERVICE
        I hereby certify that a copy of the above and foregoing Response by the

  United States to Defendant’s Motion to Vacate, Set Aside or Correct Sentence

  Under 28 U.S.C. § 2255 was filed electronically with the Clerk of Court using

  the CM/ECF system. Notice of this filing will be sent to the pro se defendant

  by placing a copy of same in the United States Mail as follows:


        Mr. Christopher Douglas
        #19750-035
        FCI – Forrest City Medium
        P. O. Box 3000
        Forrest City, AR 72336.

  Lafayette, Louisiana, this the 18th day of May, 2021.

                                      Respectfully submitted,

                                      ALEXANDER C. VAN HOOK
                                      Acting United States Attorney



                                BY:   s/ Cristina Walker
                                      CRISTINA WALKER (#8497)
                                      Assistant United States Attorney
                                      300 Fannin Street, Suite 3201
                                      Shreveport, LA 71101-3068
                                      (318) 676-3600




                                        20
